Case 1:19-cv-03303-GBD Document 30 Filed 03/13/20 Page 1 of 1

KOUTSOUDAKIS
& IAKOVOU

 

 

LAW GROUP PLLC

 

ra m . .
Pes Aa

 
  

March 13, 2020

SPI AMER TINE Sn eRe
2 we

i

 

 

Via: CM/ECF ail
The Honorable George B. Daniels
U.S. District Court SO OhDERED:

Southern District of New York q, 2 “iy (,
40 Foley Square beng, £3. Lai

New York, NY 10007 Gegrge BY Daniels, U.S.D.1.
MAR 1 6 2520

Re: Morales et. al. v. Tecton Café Inc. et al. Dated:
1:19-cv-03303-GBD

 

Your Honor,

The parties have a mediation scheduled for March 19, 2020 at 9:00 a.m. and write to respectfully
request an adjournment. In an abundance of caution and in light of the coronavirus, the respective
parties would like to reschedule the mediation to April 27, 2020 at 10:30 am. In the meantime, the
parties will continue to negotiate and hope to reach a resolution in this case.

Res

    

lly Sumitted,

eas Koutsofidakis (AK 4162)

 

 

© 90 Broad Street, 10th Floor, New York, New York 10004 T:. +41.212.386.7606 «+ F: +1 332.7771884 8 www.kilawgroup.com

 
